Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered October 16, 2007. The judgment convicted defendant upon his plea of guilty of, inter alia, criminal possession of a controlled substance in the third degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on August 4, 2009 and by the attorneys for the parties on August 4 and 18, 2009,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Garni and Pine, JJ.